PER CURIAM.
Affirmed. See Christopher v. State, 489 So.2d 22 (Fla.1986) (second post-conviction motion fails to show defendant did not know or could not have known of facts supporting his claims at time of initial motion); Witt v. State, 465 So.2d 510 (Fla.1985) (does not disclose justification for failure to raise issues in first motion); Smith v. State, 445 So.2d 323 (Fla.1983) (cannot raise appellate issues in post-conviction motion); and, Dobbert v. State, 456 So.2d 424 (Fla.1984) (may summarily deny successive post-conviction motion asserting additional grounds for claim of ineffective assistance of counsel).
RYDER, A.C.J., and FRANK and SANDERLIN, JJ., concur.